Woods, J.,
delivered the opinion of the court.
The court having, in its discretion,, ref used to grant the appellant a severance on his motion, made after he had entered his plea of not guilty, should not have required him to take the witness stand and testify on the demand of his codefendant. He was then himself on trial, and whether he should appear as a witness or not on that trial was for his own determination. If the severance had been granted, then, under our statute, one *110defendant not on trial, is made a competent, witness for bis co-defendant. But to compel a defendant, over his objection, to appear as a witness on his own trial, even as a witness for his. codefendant, is inadmissible. His case may be, and often is, so interwoven with that of his codefendant that to compel him to testify will, generally, as it clearly appears from the bill of exceptions before us was the case in this instance, constrain, him to give evidence against himself, and no defendant can be required to give evidence against himself.
Reversed and remanded,